Opinion by
Mr. Justice Fell,
The plaintiff’s case was fatally defective for want of proof that her husband’s death resulted from causes for which the defendants were answerable. If the jury had found from the testimony that Compton was a vice principal whose negligence was the negligence of his employer, and that he had placed an inexperienced man in charge of the boilers to act for the time as engineer, there was still no testimony to justify a finding that this man neglected to use the proper precautions or that the explosion resulted from anything which he did or failed to do. Without this there could be no recovery. The fact of the accident raised no presumption of negligence charging the defendants, and its cause was entirely unexplained. Whether it was due to defects in the boiler or to excessive pressure of steam no witness pretended to know. It was not shown that the fireman in charge did anything that the most skillful engineer would not have done, or that the explosion resulted from anything which he did. This was not for want of proof. The testimony was clear that he turned the steam off in the manner usual with engineers, and that no safer way was known ; that the additional pressure on the boilers would have been relieved by the safety valves before the danger point was reached if the valves were in good condition. All of the evidence indicated that they were in good condition. The cause of the accident was wholly unexplained, but it was made clear that it was not due to the negligence of the man in charge of the boilers. The jury would have been left to mere conjecture with no basis of fact for an intelligent finding against the defendants. It was said in Ford v. Anderson, 139 Pa. 261, by Mitchell, J.: “It is not always possible for a plaintiff to show with the utmost exactness just how the injury occurred, but he must always *29show, at least by a fair preponderance of evidence, that it was caused by the negligence complained of.” If an incompetent person were placed in charge of machinery requiring skill and experience in its management, and an accident, the direct consequence of its mismanagement, were to occur, there would be ground for the inference of his negligence without proof of what he did. Here there was affirmative proof of what the fireman in charge did, and that he was not negligent.
A witness who had not seen the plant or machinery testified as an expert to the precautions which should be taken under given conditions before shutting off the steam from a boiler. This did not help the plaintiff’s case, as it did not appear either that the conditions existed or that the precautions were not taken, and the standard of perfect management was not one which the defendants were required to meet.
As there was no evidence that the accident was caused by the negligence alleged, a verdict was properly directed for the defendants. It is unnecessary to consider whether there was error in rejecting any of the testimony offered, as its admission would not have made out the plaintiff’s case. The incompetency of the fireman was unimportant, as it did not cause the injury ; and the alleged defects in the boiler were not shown to have had any connection with the explosion or to have been known to the defendants or to any one who represented them as a principal.
The judgment is affirmed.